DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6 lines 8-31, filed August 6, 2021, with respect to claims 14 and 9 have been fully considered and are persuasive.  The rejection of claims 9-10, 13 and 14 have been withdrawn. 
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Applicant argues that Fig. 2A of Anglin reveals that the radially outer tabs 108 only extend radially, and have no portions that extend in an axial direction as well and that if Anglin showed tabs 108 extending in an axial direction that they would extend downstream, not upstream as claimed.  Examiner disagrees on both points.

    PNG
    media_image1.png
    341
    344
    media_image1.png
    Greyscale

Fig. 2A of Anglin et al.

    PNG
    media_image2.png
    329
    316
    media_image2.png
    Greyscale

Close-up, Annotated Fig. 2A of Anglin et al.
As can be seen in the close-up, annotated Fig. 2A of Anglin et al. above, the tab 108 extends in the axial direction.  It is clear from Fig. 1 of Anglin et al. that fluid flow proceeds left to right.  In Paragraph [0038], it is disclosed that element 200 is aft of element of 206.  These elements can be seen in Fig. 4 which again shows that the fluid flow is left to right.  Maintaining this convention when looking at Fig. 2A, when considering that fluid flow is left to right this means that tabs 108 extend in an axial direction upstream as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2015/0361901 (Anglin et al. hereinafter).
With regard to claim 15, Anglin et al. discloses a washer (104) for a gas turbine engine (20), the washer (104) comprising: 
a first ring portion;
at least one first keying feature (108) extending outwardly from a peripheral surface of the first ring portion (Fig. 2B);
at least one second keying feature extending from an upstream surface of the first ring portion transverse to the peripheral surface (keying feature 108 extends in both the radial and axial direction); and
a second ring portion (comprising keys (114)) radially inward of the first ring portion, the second ring portion defining a deflector surface transverse to an axis of the first ring portion.
With regard to claim 16, Anglin et al. discloses the washer as claimed in claim 15, wherein the first ring portion includes an annular ridge (the portion of keying feature that extends in the axial direction) extending from the upstream surface along the washer axis, the annular ridge having the second keying features; and 
the deflector surface having an upstream boundary flush with the annular ridge and extending from the upstream boundary to a downstream boundary so as to ramp away from the annular ridge toward the washer axis (keys (114) extend away from the annular ridge and toward the washer axis).
With regard to claim 18, Anglin et al. discloses the washer as claimed in claim 16, wherein the washer (104) has a monoblock body (Fig.’s 2A and 2B).
With regard to claim 19, Anglin et al. discloses the washer as claimed in claim 16, comprising a plurality of the at least one first keying feature (108, Fig. 2A).
With regard to claim 20, Anglin et al. discloses the washer as claimed in claim 16, comprising a plurality of the at least one second keying feature (the axially extending portion of 108, Fig.’s 2A and 2B).

Allowable Subject Matter
Claims 1-14 are allowed.  The art of record does not disclose or anticipate a washer having an annular body including a deflector between the first and second turbine assemblies wherein the deflector obstructs the first flow path and extending toward the second flow path.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745